Citation Nr: 1533781	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for esophageal cancer, for the purposes of accrued benefits.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to January 1974.  He died in July 2011.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans'Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Before he died, the Veteran filed claims for service connection for diabetes and for esophageal cancer.  According to his death certificate, the immediate cause of death was cardiac arrest.  Brain metastasis secondary to widespread stage IV esophageal cancer was identified as a contributing cause.  After the Veteran's death, the AOJ granted the appellant's claim for accrued benefits for diabetes, because the Veteran served in Vietnam and diabetes is on a list of diseases presumptively linked to herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2014).  While the AOJ arranged for a diabetes examination in January 2011, there is no medical opinion on the issue of whether diabetes contributed to the Veteran's death.  The appellant's lawyer has asserted that esophageal cancer was also the result of herbicide exposure in Vietnam.  Although esophageal cancer is not on the list of diseases presumptively associated with herbicide exposure, its omission from that list does not preclude the possibility of direct proof of service connection.  See Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

Because it is possible that medical opinions would aid in substantiating the appeal, medical opinions on the relationships, if any, between diabetes and the cause of the Veteran's death and between esophageal cancer and service should be obtained.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008). 

The Veteran's death certificate indicates that he received medical treatment from a private medical practice specializing in cancer treatment in June 2011, less than one month before he died.  The AOJ has obtained records from this practice reflecting medical treatment between June and August of 2010, but the record does not include similar records from June 2011 or from his terminal hospital stay, if any.  On remand, the AOJ should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's medical treatment from the Roswell Park Cancer Institute in Buffalo, New York between August 2010 and the Veteran's death in July 2011.  The AOJ should also contact the appellant in order to discover whether any other records exist which relate to the period immediately before the Veteran's death.  After obtaining any necessary authorization from the appellant, the AOJ should then make reasonable efforts to obtain any such records identified by the appellant.

2. After the development described in paragraph one has been completed to the extent possible, send the claims file, including any newly obtained treatment records to a VA physician who is an appropriate specialist and obtain a medical opinion from that physician.  The physician should indicate whether it is at least as likely as not (50 percent probability or more) that either (1) the Veteran's service-connected diabetes caused or substantially or materially contributed to the cardiac arrest and/or esophageal cancer that resulted in death or (2) that the Veteran's cardiac arrest and/or esophageal cancer were related to the Veteran's exposure to herbicides in Vietnam or to any other disease, injury or event in service.  A complete rationale should accompany each opinion provided.

3. After the above development has been completed, readjudicate the appellant's claims for entitlement to service connection for esophageal cancer, for accrued benefits purposes, and entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







